DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Jun et al (“Upscaling Faces for Recognition Systems using Trained Filters”) and Hosokawa (U.S. PG-PUB NO. 2017/0372444) appear to be the closest prior arts on record. Jun teaches the improvement obtained on facial expression recognition and identity recognition when applying resolution upscaling methods based on trained filter techniques. Hosokawa teaches an image processing device including: an image acquisition unit that acquires a far -infrared image, a near -infrared image, and a visible light image in which a common imaged object is captured; and a generation unit that generates a color image by filtering filter taps including pixels of the far -infrared image, the near -infrared image, and the visible light image. However, cited references do not teach the allowable subject matter or the claimed limitations, such as, inter alia, the first-stage processing unit performs the correction process for the low-quality image, using a class correspondence correction coefficient corresponding to a feature amount extracted from a degraded image of the high-quality image having a degradation level that is substantially equal to a degradation level of the low-quality image which is the image to be corrected, and -2-Patent Application No. 16/475,800 Reply to Non-Final Office Action of November 2, 2020 wherein the image correction unit and the plurality of processing units are each implemented via at least one processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664